 1                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
 2
 3                                                             Jul 17, 2019
                                                                  SEAN F. MCAVOY, CLERK
 4
 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 PJ STEWART (PRIESTLEY),
 9               Plaintiff,                        No. 2:19-cv-00043-SAB
10               v.
11 SOCIAL SECURITY OF, STATE OF                    28 U.S.C. § 1915A REVIEW;
12 WASHINGTON AND FEDERAL                          DISMISSING COMPLAINT
13 SOCIAL SECURITY, PETER GILBERT,
14 JOSIE BABBITT, NANCY BERRYHILL,
15 ELIZABETH BOSIO, MRS. GOSS, et al.,
16               Defendants.
17
18        Plaintiff is representing herself in this matter. She filed her Complaint on
19 February 2, 2019, ECF No. 1, and also filed an accompanying Application to
20 Proceed In Forma Pauperis, ECF No. 2. Her application was initially denied, but
21 her renewed application was granted on March 4, 2019. She subsequently filed
22 two Supplements. ECF No. 10, 11.
23                                28 U.S.C. § 1915 Review
24        When an individual seeks to proceed in forma pauperis, the Court is
25 required to review the complaint and dismiss such complaint, or portions of the
26 complaint, if it is “frivolous, malicious or fails to state a claim upon which relief
27 may be granted; or . . . seeks monetary relief from a defendant who is immune
28 from such relief.” 28 U.S.C. § 1915(e)(2); Wong v. Bell, 642 F.2d 359, 361-2 (9th

     28 U.S.C. § 1915A REVIEW; DISMISSING COMPLAINT ~ 1
 1 Cir. 1981). A plaintiff’s claim is frivolous “when the facts alleged rise to the level
 2 of the irrational or the wholly incredible, whether or not there are judicially
 3 noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25,
 4 32-33 (1992).
 5         When reviewing a motion to dismiss for failure to state a claim upon which
 6 relief can be granted, a court takes the factual allegations in the complaint as true
 7 and construes them in the light most favorable to the plaintiff. Balistreri v.
 8 Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). On the other hand, mere
 9 legal conclusions, “are not entitled to the assumption of truth.” Ashcroft v. Iqbal,
10 556 U.S. 662, 679 (2009). “Dismissal can be based on the lack of a cognizable
11 legal theory or the absence of sufficient facts alleged under a cognizable legal
12 theory.” Balistreri, 901 F.2d at 699.
13                                   Pleading Standards
14         Pursuant to the Federal Rules of Civil Procedure, a pleading must include a
15 statement affirming the court’s jurisdiction, “a short and plain statement of the
16 claim showing the pleader is entitled to relief; and . . . a demand for the relief
17 sought, which may include relief in the alternative or different types of relief. Fed.
18 R. Civ. P. 8(a).
19         As the U.S. Supreme Court instructs:
20         [A] complaint must contain sufficient factual matter, accepted as
21         true, to state a claim to relief that is plausible on its face. A claim has
           facial plausibility when the plaintiff pleads factual content that
22         allows the court to draw the reasonable inference that the defendant
23         is liable for the misconduct alleged. The plausibility standard is not
           akin to a probability requirement, but it asks for more than a sheer
24
           possibility that a defendant has acted unlawfully. Where a complaint
25         pleads fact that are merely consistent with a defendant’s liability, it
           stops short of the line between possibility and plausibility of
26
           entitlement to relief.
27
     Ashcroft, 556 U.S. at 679 (citations and quotations omitted).
28

     28 U.S.C. § 1915A REVIEW; DISMISSING COMPLAINT ~ 2
 1                                 Plaintiff’s Complaint
 2        It appears that Plaintiff is challenging the Social Security Administration’s
 3 (SSA) computation of her disability payments. She also cites to numerous criminal
 4 code provisions and attached various notices that she received from the Social
 5 Security Administration to the Complaint. Plaintiff’s Complaint fails to state a
 6 claim and borders on being frivolous.
 7        To the extent Plaintiff is challenging the SSA’s decision, for this Court to
 8 have subject matter jurisdiction, there must be a final decision by the Secretary. 28
 9 U.S.C. § 405(g). There are no allegations in the Complaint that Plaintiff appealed
10 any of the decision of the SSA, although she attached a request for reconsideration
11 dated in November 2018. This reconsideration process needs to be completed
12 before the Court has subject matter jurisdiction over Plaintiff’s Complaint. To the
13 extent Plaintiff is relying on the U.S. Criminal Code to state her claims, such
14 statutes do not provide the basis for a private cause of action. Aldabe v. Aldabe,
15 616 F.2d 1089, 1092 (9th Cir. 1980) (noting that unless explicitly provided for by
16 statute, criminal statutes do not provide a basis for private causes of action).
17        Moreover, Plaintiff has failed to allege sufficient facts regarding the actions
18 of the individually-named Defendants to state a claim upon which relief may be
19 granted.
20                                Opportunity to Amend
21         Unless it is absolutely clear that amendment would be futile, a pro se
22 litigant must be given the opportunity to amend her complaint to correct any
23 deficiencies. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2002). Therefore,
24 Plaintiff is granted leave to file an Amended Complaint that meets the
25 requirements of Fed. R. Civ. P 8 and contains allegations sufficient to establish
26 federal jurisdiction. Plaintiff is cautioned that if she fails to file an Amended
27 Complaint within 60 days as directed, the Court will dismiss the action and close
28 the file.

     28 U.S.C. § 1915A REVIEW; DISMISSING COMPLAINT ~ 3
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED, without prejudice.
 3        2.     Plaintiff is granted leave to file an Amended Complaint. Plaintiff is
 4               directed to file her Amended Complaint within 60 days from the date
 5               of this Order. Failure to do so will result in the dismissal of this
 6               action.
 7        3.     The District Court Executive is directed to set a case management
 8               deadline for September 13, 2019.
 9        IT IS SO ORDERED. The District Court Executive is hereby directed to
10 file this Order and provide a copy to Plaintiff.
11        DATED this 17th day of July 2019.
12
13
14
15
16
17                                                        Stanley A. Bastian
                                                      United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     28 U.S.C. § 1915A REVIEW; DISMISSING COMPLAINT ~ 4
